UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of report (Date of earliest event reported): August16, 2010 WaferGen Bio-systems, Inc. (Exact Name of Registrant as Specified in its Charter) Nevada 333-136424 90-0416683 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 7400 Paseo Padre Parkway, Fremont, CA (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code):(510) 651-4450 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. On August 16, 2010, WaferGen Bio-systems, Inc. issued a press release announcing its financial results for thefiscal quarterendedJune30, 2010. The full text of the press release is furnished hereto as Exhibit99.1. Item 9.01. Financial Statements and Exhibits. (d)Exhibits. Exhibit No. Description Press release issued on August 16, 2010 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. WaferGen Bio-systems, Inc. Date: August 16, 2010 By: /s/ Alnoor Shivji Alnoor Shivji Chairman, President and Chief Executive Officer 2
